UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
In re BLACK FARMERS DISCRIMINATION        )                   Misc. No. 08-0511 (PLF)
LITIGATION                                )
_________________________________________ )


                           MEMORANDUM OPINION AND ORDER

               On September 3, 2015 and November 19, 2015, the Court issued Memorandum

Opinions and Orders [Dkt. 430, 438] directing the parties to file memoranda of law addressing

certain issues concerning the cy pres provision of the Settlement Agreement in this case [Dkt.

170-2 (May 13, 2011), 231 (Oct. 27, 2011), as modified by Dkt. 405 (Apr. 7, 2014)]. Upon

consideration of the written submissions of the parties and amicus curiae Competitive Enterprise

Institute’s Center for Class Action Fairness, the relevant case law, and the entire record in this

case, the Court has determined that it should enforce the cy pres provision of the Settlement

Agreement as modified, Section V.E.13 [Dkt. 405]. An Opinion explaining the Court’s

reasoning with respect to the parties’ positions will be issued in due course. Accordingly, it is

hereby

               ORDERED that the Court will enforce the cy pres provision of the Settlement

Agreement as modified, Section V.E.13, [Dkt. 405] pursuant to its express terms; it is

               FURTHER ORDERED that class counsel should begin the process of identifying

potential cy pres beneficiaries as contemplated by Section V.E.13, giving thought to how the

process can (1) be as transparent as possible, and (2) involve the parties and the Court or its

designated agents in assuring that the necessary due diligence is done with respect to the

background and appropriateness of potential cy pres beneficiaries; and it is
               FURTHER ORDERED that class counsel and the government are specifically

directed not to file anything further with respect to this issue until the Court orders them to do so.

               SO ORDERED.




                                                         /s/
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge
DATE: April 8, 2016